UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):January 30, 2013 MANAGED FUTURES PREMIER AVENTIS II L.P. (Exact name of registrant as specified in its charter) New York000-5260220-2718952 (State or other(Commission File(IRS Employer jurisdiction ofNumber)Identification No.) incorporation) c/o Ceres Managed Futures LLC 522 Fifth Avenue - 14th Floor New York, New York 10036 (Address and Zip Code of principal executive offices) Registrant’s telephone number, including area code:(855) 672-4468 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (seeGeneral Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01.Entry into a Material Definitive Agreement Ceres Managed Futures LLC, the general partner of the registrant, and the registrant entered into a management agreement dated February 1, 2013 (the “Management Agreement”), with Aventis Asset Management, LLC (the “Advisor”), a California limited liability company, pursuant to which the Advisor shall manage the registrant’s assets allocated to it. Pursuant to the Management Agreement, the registrant pays the Advisor a monthly management fee equal to 1.5% per year of the month end net assets allocated to the Advisor.The Advisor also receives a quarterly incentive fee equal to 20% of new trading profits (as defined in the Management Agreement) earned by the Advisor in each calendar quarter. The Management Agreement expires on June 30th of each year, beginning in 2013, and may be renewed by the general partner, in its sole discretion, for additional one-year periods upon notice to the Advisor not less than 30 days prior to the expiration of the previous period. The Management Agreement is filed herewith as Exhibit 10.1. Item 5.03Amendments to the Articles of Incorporation or Bylaws; Change in Fiscal Year The registrant’s name was changed from “Bristol Energy Fund L.P.” to “Managed Futures Premier Aventis II L.P.” on January 30, 2013. The general partner of the registrant filed with the Secretary of the State of New York a Certificate of Amendment to the Certificate of Limited Partnership for the registrant noting the change in the name of the registrant on January 30, 2013. The Amendment to the Certificate of Limited Partnership is filed herewith as Exhibit 3.1. On February 1, 2013, the registrant’s third amended and restated limited partnership agreement was amended and restated (the “Fourth Amended and Restated Limited Partnership Agreement”) to (i) reflect a change to the name of the registrant, (ii) reflect a change of address of the principal office of the registrant, (iii) remove the special limited partner, (iv) discontinue the special limited partner’s profit share allocation, (v) reflect the allocation of any incentive fees payable by the registrant, (vi) amend the registrant’s termination date and (vii) reflect certain other changes to the registrant. The Fourth Amended and Restated Limited Partnership Agreement is filed herewith as Exhibit 3.2. Item 9.01Financial Statements and Exhibits Exhibit No. Description Certificate of Amendment to the Certificate of Limited Partnership of Bristol Energy Fund L.P. dated January 28, 2013 Fourth Amended and Restated Limited Partnership Agreement dated February 1, 2013 Management Agreement dated February 1, 2013 by and among the registrant, Ceres Managed Futures LLC and Aventis Asset Management, LLC SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. MANAGED FUTURES PREMIER AVENTIS II L.P. By: Ceres Managed Futures LLC, General Partner By /s/ Walter Davis Walter Davis President and Director Date:February 4, 2013
